On October 23, 2001, the defendant was sentenced to twenty-five (25) years in the Montana State Prison, with ten (10) years suspended, for the offense of Criminal Distribution of Dangerous Drugs, a felony.
On November 18, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Milton Datsopolus. The state was not represented.
The Defendant havingbeen duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be modified to Ten (10) years in the Montana State Prison, with five (5) years suspended. The conditions set forth in the sentencing order shall be adopted.
Hon. Ted L. Mizner, District Court Judge.